DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants amendment filed May 17, 2021 has been received and entered.  Claims 5 and 19 have been canceled.  Accordingly, claims 1-4, 6-18 and 20-30 are pending in the instant application.

All grounds of rejection in the Office Action mailed January 15, 2021 are withdrawn in view of Applicants amendment to recite “wherein prior to the administration of the therapeutics, the subject does not manifest symptoms of a microbial lung infection.”  

The following new grounds of rejection are applied to the amended claims:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-4, 14-17, 20, 22 and 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narita et al.
	The claims are drawn to a method of targeting the lung microbiota and its responding immune pathways in a subject having lung cancer, the method comprising, administering to the subject one or more therapeutics in an effective amount to reduce the local bacterial load in the lungs of the subject, block or deplete tumor-infiltrating immune cells in the lungs of the subject, locally inhibit one or more cytokines or chemokines in the lungs of the subject, or a combination thereof, wherein the one or more therapeutics comprises an antibiotic, wherein the one or more therapeutics does not comprise erythromycin, and wherein prior to the administration of the therapeutics, the subject does not manifest symptoms of a microbial lung infection.
	Narita et al (US Patent Number 5,795,871) disclose of non-small cell lung cancer being administered clarithromycin.  (See Experiment 4; Table 2).  Narita et al further disclose that clarithromycin has a potent antitumor effect on non-small cell lung cancers.  (See abstract).  Narita et al does not indicate any of the subjects as having symptoms of a microbial lung infection.  (See entire document). 
	Products of identical chemical compositions cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, (clarithromycin administered to patients with lung cancer) the properties applicant discloses and/or claims (targets lung microbiota, reduces bacterial load/depletes tumor-infiltrating immune cells/locally inhibits one or more cytokines) are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

	Applicants are respectfully requested to consider the tremendous breadth of the instantly filed claims.  The active steps only require administration of any antibiotic (with the sole exception being erythromycin) to a patient having lung cancer.  Even if the antibiotic was prescribed for a tooth infection, surface cut, etc., each of these scenarios in a patient with lung cancer would anticipate the instantly filed claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-4, 6-7, 9-10, 12-13, 20, 22 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Narita et al in view of Nakai et al.
	The claims are drawn to a method of targeting the lung microbiota and its responding immune pathways in a subject having lung cancer, the method comprising, administering to the subject one or more therapeutics in an effective amount to reduce the local bacterial load in the lungs of the subject, block or deplete tumor-infiltrating immune cells in the lungs of the subject, locally inhibit one or more cytokines or 
	The teachings of Narita et al are set forth above.
	Narita et al do not teach of analyzing a sample from the subject for bacteria prior to administration of the antibiotic.
	Nakai et al (Chemotherapy  Vol. 40, No. 8, pp 1077-1084, 1992) teach of treating lung cancer patients with clindamycin.  (See abstract).  Nakai et al further teach that it was routine in the art to analyze samples from patients for bacteria prior to administration of an antibiotic.  (See Table 5).  Nakai et al further teach of analyzing sputum samples.  (See Table 5).
	Accordingly, it would have been prima facie obvious to have taken the method of treating lung cancer with clarithromycin as taught by Narita et al and to have further screened for bacterial infection in a sample prior to treatment as taught by Nakai et al.

3.	Claims 1-4, 6-10, 12-17, 20, 22 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Narita et al and Nakai et al further in view of Fischer et al.
	The claims are drawn to a method of targeting the lung microbiota and its responding immune pathways in a subject having lung cancer, the method comprising, administering to the subject one or more therapeutics in an effective amount to reduce the local bacterial load in the lungs of the subject, block or deplete tumor-infiltrating 
The teachings of Narita et al and Nakai et al are set forth above.
	Narita et al and Nakai et al do not teach of analyzing a bacterial composition in a sample via microbial culture and 16S based sequencing.
	Fischer et al (US Publication 2011/0281754) teach that it was routine in the art to analyze infectious specimen samples via microbial culture and 16S sequencing.  (See paragraphs 0004 and 0008).
	It would have been prima facie obvious to have incorporated the teachings of Fischer et al, analyzing infectious specimen samples via microbial culture and 16S sequencing, with the teachings of Narita et al and Nakai et al, as Nakai recognized that respiratory infections are considered to be one of the major prognostic factors of lung cancer.

6.	Claims 1-4, 6-7, 9-10, 12-18, 20, and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Narita et al and Nakai et al further in view of Bilic et al.
	The claims are drawn to a method of targeting the lung microbiota and its responding immune pathways in a subject having lung cancer, the method comprising, administering to the subject one or more therapeutics in an effective amount to reduce 
The teachings of Narita et al and Nakai et al are set forth above.
	Narita et al and Nakai et al do not teach of treating lung cancer with antibodies.
	Bilic et al (US Publication 2018/0371093) teach of administering canakinumab to treat lung cancer.  (See paragraph 0911).
	Accordingly, it would have been prima facie obvious to have incorporated the teachings of Bilic et al, treating lung cancer patients with canakinumab with the teachings of Narita et al and Nakai et al, treating lung cancer patients with clarithromycin.

7.	Claims 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Narita et al in view of Lee et al.
	The claims are drawn to a method of targeting the lung microbiota and its responding immune pathways in a subject having lung cancer, the method comprising, administering to the subject one or more therapeutics in an effective amount to reduce the local bacterial load in the lungs of the subject, block or deplete tumor-infiltrating immune cells in the lungs of the subject, locally inhibit one or more cytokines or 
The teachings of Natria et al are set forth above.
	Natria et al do not teach of antibiotics which are inhalable or aerosolized.
	Lee et al (Advanced Drug Deliver Reviews  Vol. 133, pp 107-130, 2018; Available online September 4, 2018) teach that several non cancer drugs such as clarithromycin, have demonstrated preclinical anti-cancer activity.  (See abstract).  Lee et al further teach that clarithromycin has been encapsulated in PLGA polymeric nanoparticles prior to spray drying to yield micron-sized particles suitable for inhalation.  (See page 118).	
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to treat lung cancer patients by administering an antibiotic, clarithromycin, as an inhalable based on the teachings of Lee et al.

 
Claim 11 is allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        June 9, 2021